DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3,10,17,24 are objected to because of the following informalities:  
According to the specification on par[0046], page 11; the claimed limitation “ the PUSCH is transmitted in a slot n if the PUCCH is transmitted in the slot n” disclosed on lines 3-4 is object to  and should be changed to “ the PUSCH and the PUCCH are transmitted in a slot n”.
Further, “in at least one slot of a slot” shown in lines 6,10 does not have a clear meaning; and needs to be rephrased.   
Further, the use of “if” throughout the claims creates vague meaning, Examiner requests the “if” be deleted and substituted with other language.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,8-9,11,15-16,18,23,25 are rejected under 35 U.S.C. 103 as being unpatentable over Du ( US Pub.2020/0374867) in view of Wang et al. (US Pub.2020/0367265).
In claims 1,8,15 Du discloses a Hybrid Automatic Repeat reQuest (HARQ) -Acknowledge (ACK) transmission method, performed by a user equipment (see abstract; par[0042]; a Ue transmits UCI on a first PUSCH that is overlapped with PUCCH in time; wherein the UCI includes ACK/NACK), comprising:
determining a target Physical Uplink Shared Channel (PUSCH) for carrying
the HARQ-ACK, when a Physical Uplink Control Channel (PUCCH) carrying the HARQ-ACK overlaps with at least one PUSCH in time domain; when the target PUSCH is a first type of PUSCH ( see par[0042,0047-0049] and fig.2; steps 201,202 a UE selects a first PUSCH ( a target PUSCH is a first type PUSCH)  from at least one PUSCH overlapping with PUCCH in time to transmit HARQ to a base station);
wherein the first type of PUSCH is a PUSCH without a DCI scheduling or a PUSCH scheduled by a DCI without DAI (see par[0068-0071] the UE is scheduled with PDCCH by the  base station  to transmit UCI in the first of the PUSCH of the PUSCH set that overlaps with PUCCH), 
the first type of PUSCH and the second type of PUSCH are overlapped with the same PUCCH in time domain (see par[0048] every PUSCH contained in the PUSCH set overlaps with the PUCCH in time).

Du does not disclose determining, according to obtained indication field of DAI in the DCI scheduling the second type of PUSCH, the number of bits of the HARQ-ACK transmitted in the target PUSCH.  Wang et al. discloses in par[0346] if the PUCCH resource expected to transmit the HARQ overlaps with the PUSCH in time slots, the UE may determine bit information length of HARQ to transmit the PUSCH. In par[0351] the UE transmits bits of HARQ in the PUSCH according to total DAI in the  DL DCI (determining, according to obtained indication field of DAI in the DCI scheduling the second type of PUSCH, the number of bits of the HARQ-ACK transmitted in the target PUSCH). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Wang et al. with that of Du to transmit HARQ bit for transmitting in the first PUSCH. The motivation  is to reduce the UE ‘s capability challenging while transmit HARQ  on one PUSCH only. 
In claims 2,9,16,23 Du discloses the first type of PUSCH and/or the second type of PUSCH are PUSCHs transmitted in a time duration corresponding to a slot in which the PUCCH is transmitted (see par[0039] the PUSCH-1 is scheduled to transmit on symbol 1st to 5th ; and the PUSCH-2 is scheduled to transmit on symbols 10th-14th).
In claim 22, Du discloses a network device, comprising a transceiver, a storage,
a processor, and a computer program stored on the storage and executable by the
processor, wherein, when the processor executes the computer program ( see  fig.4; par[0095,0154] the Base station includes processing unit 401, transmitting unit 402. The processing unit 401 executes computer program instruction stored in the memory  to implement function) the processor implements the steps of the HARQ-ACK transmission method according to claim 8.
In claims 4, 18,25 based on the use of “and/or” language, examiner would need to meet one of the claimed limitations.
 Du discloses the HARQ-ACK transmission method wherein the second type of PUSCH and the first type of PUSCH are on the same carrier or on different carriers; and/or,
the second type of PUSCH and the first type of PUSCH are in the same slot or
in different slots (see par[0038-0039] the PUSCH-1 occupies symbols 1-5 and PUSCH-2 occupies symbols 10-14 of the same slot n); and/or, when there are a plurality of PUSCHs of the second type, indication values in indication fields of DAI in DCIs scheduling the plurality of PUSCHs of the second type are the same.
In claim 11, based on the use of “and/or” language, examiner would need to meet one of the claimed limitations. 
Du discloses the HARQ-ACK transmission method according to
claim 8, wherein the second type of PUSCH and the first type of PUSCH are located
on the same carrier or on different carriers; and/or,

the second type of PUSCH and the first type of PUSCH are located in the same
slot (see par[0038-0039] the PUSCH-1 occupies symbols 1-5 and PUSCH-2 occupies symbols 10-14 of the same slot n); or in different slots; and/or,
the HARQ-ACK transmission method further comprises:
setting an indication field of a DAI in a DCI scheduling the second type
of PUSCH, for indicating the number of downlink transmissions needing
HARQ-ACKs to be transmitted in a PUSCH overlapping with the PUCCH in
time domain;
when there are multiple PUSCHs of the second type, indication values
of indication fields of DAIs in DCIs scheduling multiple PUSCHs of the second
type are the same.
Allowable Subject Matter
Claims 7,14,21,28 and 3,10,17,24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claims 7,14,21,28 the prior art fails to disclose obtaining the indication field of the DAI in the DCI scheduling the second type of PUSCH, when the subcarrier spacing of the PUSCH is larger than the subcarrier spacing of the PUCCH.
In claims 3,10,17,24 the prior art fails to disclose the PUSCH is transmitted in a slot n if the PUCCH is transmitted in at least one slot of a slot s*n to a slot s*n + s-1, when a subcarrier spacing of the PUCCH is larger than a subcarrier spacing of the PUSCH, wherein s represents a multiple obtained by dividing the subcarrier spacing of the PUCCH by the subcarrier spacing of the PUSCH; or
the PUSCH is transmitted in at least one slot of a slot k*n to a slot k*n + k-1
if the PUCCH is transmitted in a slot n, when a subcarrier spacing of the PUCCH is
smaller than a subcarrier spacing of the PUSCH, wherein k represents a multiple
obtained by dividing the subcarrier spacing of the PUSCH by the subcarrier spacing of
the PUCCH; wherein n is an integer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao (US Pub.2021/0266936; Uplink Transmission Method , Device, Terminal and Network Device);
Zhao (US Pub. 2021/0144702; Method for Multiplexing Transmission of Information and Apparatus and Information Receiving Method and Apparatus).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413